 

[image_001.jpg]

 

Exhibit 10.8

 

REVISED: September 28, 2015

Amendment Number 1 attached

 

May 20, 2015

 

Darwin Fogt, CEO & President

eWellness Healthcare Corporation

11825 Major Street

Culver City, California 90230

 

Dear Darwin:

 

This letter (the “Agreement”) will confirm the agreement, effective as of the
above date (the “Effective Date”), by and between Mavericks Capital LLC
(“Mavericks Capital”) and, to the extent required by federal and state
securities laws, Mavericks Capital Securities LLC (“Mavericks Securities”), and
eWellness Healthcare Corporation and its controlled subsidiaries, if any,
(“eWellness”, the “Company” or “you”). Whenever this Agreement refers to
“Mavericks” or “we,” it refers to both Mavericks Capital and Mavericks
Securities and each of them is bound and has rights with respect to the terms of
the Agreement. Certain other terms used herein are defined in Section 7 hereof.

 

Mavericks acknowledges and agrees that the primary objective of this
relationship is to assist the Company in the execution of a Financing and/or
Strategic Partnership transaction. Other alternatives are included as well for
the sake of transparency and completeness. You may from time to time ask us to
perform additional or other services beyond the engagement described in this
Agreement. If you do request such services, we may need to clear conflicts of
interest, and we may need to enter into a separate engagement agreement, or an
amendment of this Agreement, with you. If the scope of our engagement changes,
the terms set out in this Agreement will apply unless we enter into a subsequent
written agreement or an amendment to this Agreement. Otherwise, we will proceed
in reliance upon the description and terms set forth in this Agreement.

 

1. Engagement; Strategic Advisory Services; Discretion of the Company as to
Transactions; Outcomes.

 

a. Engagement; Advisory Services. The Company hereby engages Mavericks, as of
the Effective Date, to act during the Term (as defined herein) as non-exclusive
strategic advisor to the Company in connection with one or more proposed
Transactions (as defined herein), under the terms set forth in this Agreement.
It is understood that eWellness has separately retained Merriman Capital, Inc.
for them to seek investment(s) from Hedge Funds, Family Offices and Accredited
Investors. Mavericks will advise the Company with respect to various strategic
alternatives designed to maximize value for stockholders while minimizing, to
the extent possible, overall risk, including execution of a Financing and/or
Strategic Partnership transaction, and will, using its commercially reasonable
efforts, perform the strategic advisory services for the Company, and will
deliver to the Company such deliverables, as are described on Schedule A
attached hereto and incorporated herein by reference. Mavericks is not
undertaking to provide any advice to the Company relating to legal, regulatory,
accounting or tax matters (per SEC and FINRA regulations). In furtherance
thereof, the Company acknowledges and agrees that (a) the Company and its
Affiliates have relied upon and will continue to rely upon the advice from their
own legal, regulatory, tax and accounting advisors for all matters relating to
any Transaction, and (b) neither the Company nor any of its Affiliates has
received, or has relied upon, the advice of Mavericks or its affiliates
regarding matters of law, regulation, taxation or accounting. Mavericks
Securities, a securities broker-dealer registered with the Securities and
Exchange Commission and a member of the Financial Industry Regulatory Authority
(“FINRA”), will provide any services under this Agreement, and will receive any
compensation, that require registration or licensing as a securities
broker-dealer under federal or state law.

 

[image_002.jpg] 

 

Confidential: eWellness Healthcare Corporation

 

b. Discretion of the Company as to Transactions. The Company will have the sole
discretion, by action of the Board of Directors of the Company (the “Board”), to
determine whether to enter into any Transaction and to determine the terms for
any such Transaction.

 

c. Outcomes. The Company expressly acknowledges that Mavericks cannot warrant or
guarantee any particular outcome from this Agreement or as to any Transaction.
Mavericks will have no liability to the Company in the event that no Transaction
results from the services provided under this Agreement.

 

2. Term; Termination; Tail Period; Effect of Termination.

 

a. Term; Termination. The term of this Agreement (the “Term”) will commence on
the Effective Date and will continue until terminated by either Party as
hereinafter provided. Either Party may terminate this Agreement at any time on
at least thirty (30) days prior written notice to the other Party (or such
shorter or longer notice period as the Parties may agree in writing).

 

b. Tail Period. After termination hereof, the Company will be obligated to pay
Mavericks a Transaction Fee, as described in Section 3 hereof, with respect to
Transactions that are consummated prior to the expiration of the period (the
“Tail Period”) commencing at the date of such termination and concluding
twenty-four (24) months after such date of termination.

 

c. Effect of Termination. Upon termination of this Agreement, the obligation of
Mavericks to provide services hereunder will terminate. The provisions of
Sections 3 - 6 and 9 - 22 hereof, and the obligations of the Company hereunder
to pay fees to and to reimburse Mavericks will survive any termination of this
Agreement.

 

3. Fees. The Company will pay Mavericks, as compensation for Mavericks’ services
under this Agreement, the following fees. Mavericks’ fees hereunder will not be
reduced by any other obligation that the Company may have to any other broker,
finder or advisor.

 

Mavericks Capital LLC2

Confidential: eWellness Healthcare Corporation 

 

a. Commitment Fee. The Company will pay Mavericks a monthly retainer fee (the
“Commitment Fee”) of $10,000, prorated for partial months on a 30-day basis.
This retainer initially will be deferred, cumulate, and be payable when the
Company raises $250,000 in new investor funds from the Effective Date.
Afterwards, it will be paid monthly in full. As part of the Commitment Fee, the
Company will also grant Mavericks warrants to purchase 250,000 shares of the
Company’s Common Stock at an exercise price of $0.35 per share during the ten
(10) year period following its issuance as well as other contain customary
terms, including a net exercise (cashless exercise) provision. Any Commitment
Fee paid by the Company to Mavericks will not be credited towards any
Transaction Fee payable by the Company to Mavericks.

 

b. Transaction Fee. In addition to the Commitment Fee, the Company will pay
Transaction Fees to Mavericks as set forth below:

 

i. Financing:

 

1. If a Financing is consummated with one or more Transaction Parties during the
Term or Tail Period, then the Company will pay Mavericks, or Mavericks
Securities if the fee is a success fee involving the purchase or sale of
securities and is required by federal and state securities laws, a success fee
based on the Aggregate Consideration received (the “Financing Transaction Fee”),
in an amount according to the following Financing Transaction Fee Schedule:

 

  Financing Aggregate Consideration   Success Fee           Total gross
Financing proceeds   A cash payment equal to 6% of Financing Aggregate
Consideration will be paid to at the consummation of the Financing, plus        
      A warrant (the “Warrant”), as described below, will be issued at the
closing of the Financing transaction.

 

a. If the Financing consists of the issuance by the Company of shares of
Preferred Stock or Common Stock or a combination thereof (the “Financing
Stock”), then the Warrant (1) will be exercisable to purchase a number of shares
of the Financing Stock of the Company issued in such Financing equal to 3% of
the total of such Financing Stock sold by the Company (i.e., if 5,000,000 shares
of Preferred Stock are sold in the Financing, the Warrant will be exercisable
during the ten (10) year period following its issuance for 150,000 shares of the
Preferred Stock issued in the Financing), and (2) will have an exercise price
per share, equal to the per share price at which such Financing Stock was sold
exercisable in cash and/or cancellation of indebtedness of the Company, and (3)
will contain customary terms contained in warrants issued as compensation in a
financing transaction, including a net exercise (cashless exercise) provision.

 

b. If the Financing consists of the issuance of promissory notes of the Company
(“Bridge Notes”) which are by their terms convertible, into shares of its
Preferred Stock or Common Stock or a combination thereof (the “Note Conversion
Stock”), then the Warrant (1) will provide that it will be exercisable during
the ten (10) year period following its issuance to purchase a number of shares
of the Note Conversion Stock of the Company equal to 3% of the number of shares
of Note Conversion Stock assuming that all Bridge Notes have been converted
(i.e., if a total of 5,000,000 shares of the total number of shares of Preferred
Stock issued in the Conversion Trigger Financing are issued to the holders of
such converted Bridge Notes in the Conversion Trigger Financing, the Warrant
will be exercisable for 150,000 shares of the Preferred Stock issued to such
holders in such Conversion Trigger Financing) subject to the same anti-dilution
provisions contained in the Bridge Note, and (2) will have an exercise price
which is equal to the conversion per share price at which such Bridge Notes are
convertible into Note Conversion Stock payable by cash and/or cancellation of
indebtedness of the Company, and (3) will contain customary terms for warrants
issued as compensation in a financing transaction, including a net exercise
(cashless exercise) provision.

 

Mavericks Capital LLC3

Confidential: eWellness Healthcare Corporation 

 

2. Notwithstanding the foregoing, if a definitive written agreement is entered
into by the Company during the Term or during the Tail Period for a Financing,
and such definitive agreement provides for (a) structured or tiered investment
in the Financing over time or upon the occurrence of certain events, or (b)
rights to acquire securities of the Company upon payment or delivery of
additional consideration, then the Company will pay the Financing Transaction
Fee within five (5) business days after the Company’s receipt of such relevant
amount of Financing Aggregate Consideration.

 

ii. Strategic Partnership:

 

1. If a Strategic Partnership is consummated during the Term or during the Tail
Period, the Company will pay Mavericks Capital, or Mavericks Securities if the
fee is a success fee involving the purchase or sale of securities and is
required by federal and state securities laws, a success fee (the “Strategic
Partnership Transaction Fee”) based on the Aggregate Consideration received in
an amount according to the following Strategic Partnership Transaction Fee
Schedule:

 

  Strategic Partnership Aggregate Consideration:     Upfront Payment   Success
Fee         Any purchase of securities in the Company as part of the Strategic
Partnership Transaction   Financing Transaction Fee determined as provided in
the Financing Transaction Fee Schedule in Section 3.b.i hereof           Up to
$1M (excluding any purchase of securities)   $75,000           Over $1M
(excluding any purchase of securities)   $75,000 plus 5% of amount in excess of
$1M           Strategic Partnership Aggregate Consideration:      

Subsequent Payments incl. Milestones & Royalties

  Success Fee       Any purchase of securities in the Company as part of the
Strategic Partnership Transaction   Financing Transaction Fee determined as
provided in the Financing Transaction Fee Schedule in Section 3.b.iii hereof    
      Up to $20M (excluding any purchase of securities)   5% of the amount of
such subsequent payments           Over $20M (excluding any purchase of
securities)   4% of the amount of such subsequent payments

 

Mavericks Capital LLC4

Confidential: eWellness Healthcare Corporation 

 

iii. Sale of Company:

 

1. If (A) a Sale of Company is consummated during the Term or during the Tail
Period, or (B) any party in a Strategic Partnership or Financing, as herein
defined, acquires the other party pursuant to a Transaction Option, as
hereinafter defined, regardless of when such exercise and Transaction Option is
consummated, the Company will pay Mavericks Capital or Mavericks Securities a
success fee based on Aggregate Consideration, as hereinafter defined, received
(the “Sale of Company Transaction Fee”), in an amount according to the following
Sale of Company Transaction Fee Schedule:

 

  Sale of Company Aggregate Consideration   Success Fee           Up to $10M  
Greater of 7.5% of Aggregate Consideration or $500k   $10M and less than $50M  
$0.75M plus 5% of the amount in excess of $10M   $50M and less than $100M  
$2.75M plus 4% of the amount in excess of $50M   Greater than $100M   $4.75M
plus 3% of the amount in excess of $100M

 

2. In the event that a Sale of Company Transaction is structured as a tender
offer, or as a merger, the Company will ensure that the binding agreements with
respect to such Transaction provide for the payment to Mavericks Capital or
Mavericks Securities by the Company prior to payments or proceeds going to the
equity holders of the Company.

 

c. Break-Up Fees. If the Company is entitled to receive a break-up, termination,
“topping,” expense reimbursement or similar fee or payment (including, without
limitation, any judgment for damages or amount in settlement of any dispute as a
result of such termination, abandonment or failure to occur) (a “Break-Up Fee”)
from a third party and a Transaction Fee would have been due to Mavericks but
for the termination, abandonment or failure of the Transaction, Mavericks will
be entitled to a cash fee, payable promptly following the Company’s receipt of
such Break-Up Fee, equal to the lesser of (i) 25% of the aggregate amount of all
such Break-Up Fees received by the Company or (ii) $500,000.00.

 

d. No Future Reduction in Fees. Transaction Fees due hereunder that are
attributable to that part of the relevant Aggregate Consideration which is
deferred or is conditional or contingent upon the occurrence of some future
performance or event (excluding a customary escrow deposit if required in the
case of a Sale of Company Transaction) will not be subject to termination or
reduction as a result of the termination or reduction of such deferred,
conditional or contingent Aggregate Consideration by the Company (or its
successor-in-interest) in a subsequent transaction for material consideration.
Thus, in the case where a subsequent transaction truncates the fees Mavericks
would have otherwise received, the Company and Mavericks will mutually agree
upon on a lump sum payment (payable at the closing of the subsequent
transaction) to make Mavericks whole. If the Company and Mavericks cannot agree
on that lump sum payment, the Company will pay Mavericks a Transaction Fee based
on the subsequent Transaction according to the fee schedules above.

 

4. Out-of-Pocket Expenses. For expenses incurred by Mavericks during the course
of executing a Transaction, the Company will reimburse Mavericks for travel and
all other reasonable out-of-pocket expenses provided that Mavericks will not
incur such expenses in excess of $500 individually or in the aggregate without
the Company’s prior written consent, which consent will not be unreasonably or
untimely withheld. Mavericks will invoice a monthly fee of $300, which is a
prorated charge for each of its clients for the use of several expensive
databases that Mavericks has contracted on behalf of its clients. The Company
will also, upon the prior written approval, pay any service provider engaged by
Mavericks directly for payments over $500. Mavericks and any such service
provider will provide the Company with such receipts or invoices, and in such
format, as the Company may request in good faith in order for the Company to
meets its requirements under IRS regulations.

 

Mavericks Capital LLC5

Confidential: eWellness Healthcare Corporation 

 

5. Timing and Method of Payments. Unless otherwise specified in this Agreement,
payment of the Commitment Fee, Transaction Fee, and expense reimbursement by the
Company will be paid to Mavericks in U.S. dollars by wire transfer to the
account or accounts identified by Mavericks in writing to the Company as
follows: (a) as to the Commitment Fee and reimbursement of expenses, within five
(5) business days after receipt by the Company from Mavericks of an invoice
therefor, (b) as to a Financing or Strategic Partnership Transaction Fee, within
five (5) business days after the Company’s receipt (or, as relevant, the receipt
by its equityholders, depending on the structure of the Transaction) of the
relevant Aggregate Consideration, and (c) as a Sale of Company Transaction Fee,
contiguous to the Company’s receipt (or, as relevant, the receipt by its
equityholders, depending on the structure of the Transaction) of the relevant
Aggregate Consideration. Transaction Fees due hereunder that are attributable
Aggregate Consideration which is contingent upon the occurrence of a future
event (excluding a customary escrow deposit if required in the case of a Sale of
Company Transaction) will be paid by the Company to Mavericks within five (5)
business days after the Company’s receipt of the relevant Aggregate
Consideration which is contingent upon the occurrence of some future event.

 

6. Reporting. For so long as any amounts are due or potentially due to Mavericks
hereunder from the Company with respect to any Transaction, the Company and any
successor in interest to the Company or its assets will continue to provide such
written financial reports to Mavericks Capital or to Mavericks Securities and
their assigns (such as Shareholder Representative Services LLC or similar
company) as will enable Mavericks Capital or Mavericks Securities to determine
independently the amount of Transaction Fees due hereunder as to such
Transaction, provided that such reports will contain only financial information
upon which Transaction Fees are calculated to be due hereunder and will not
contain any Company information deemed to be proprietary or confidential.

 

7. Certain Definitions. As used in this Agreement, the following words have the
following meaning.

 

a. “Affiliate” means: (i) a director, executive officer, employee, consultant of
the Company, or a stockholder owning at least five percent (5%) of the issued
and outstanding shares of the Company Common Stock, or securities exercisable or
convertible into at least 5% of the Company’s assets or Common Stock, and (ii)
as to a Party, a party controlling, controlled by or under common control with
such Party.

 

Mavericks Capital LLC6

Confidential: eWellness Healthcare Corporation 

 

b. “Aggregate Consideration” means the value of all consideration paid in a
Transaction, in whatever form, including, but not limited to cash, cash
equivalents, promissory notes, liabilities assumed, payments made to third
parties on behalf of a Party, earn-outs, royalties, real property sold or
leased, intellectual property sold or licensed, assets, products, or securities
and employment agreements, consulting agreements, management agreements provided
that, in the case of employment agreements, consulting agreements and management
agreements, the value of the consideration paid under these agreements will only
be included in the calculation of Aggregate Consideration to the extent such
value exceeds the average consideration paid to such employee by the Company
over the previous two years by more than 25%; and provided that payments
(including milestone and/or royalty payments) due by the Company to any third
party (including Affiliates) will not be deducted from, and will be included in,
the calculation of Aggregate Consideration.

 

The fair market value of any noncash component, such as securities (whether debt
or equity) or other property, which are part of Aggregate Consideration will be
determined as follows:

 

i. The value of securities that are freely tradable on an established public
market will be determined by the average closing market prices, weighted by
trading volume, for the ten trading days prior to (1) the closing of the
Transaction with respect to securities paid at such closing or (2) the date
securities are deliverable to the Company or its stockholders with respect to
such securities delivered later than the closing; it being understood that for
the purposes herein, restricted securities for which there is a public market
for the underlying security will be deemed to be valued at the public market
price of such securities without applying any type of discount; and

 

ii. The value of securities that are not freely tradable or have no established
public market, and the value of Aggregate Consideration that consists of other
property, will be the fair market value as of the date the securities or other
property are released to the Company or its stockholders, as determined in good
faith by Mavericks and the Company, or a mutually agreed third party if
Mavericks and the Company cannot agree to valuation.

 

If there is no resolution as to the value under such securities under this
subsection by the Parties prior to the closing of a Transaction, then the
Company will ensure that sufficient Aggregate Consideration is placed into
escrow in the amount of such value claimed by Mavericks, until resolution of
such value.

 

c. “Business day” means a day when U.S. national banks in New York are open for
business.

 

d. “Financing” means any issuance or sale of the Company’s equity or debt
securities.

 

e. “Sale of Company” means one or a series of transactions whereby, directly or
indirectly, control of or a material interest in the Company or any of its
businesses or assets, such that the value of such interest or businesses or
assets is equal to or greater than fifty-one percent (51%) of the total equity
or value of the Company, are transferred to or combined with that of any person
or one or more persons formed by or affiliated with such person, including,
without limitation, an acquisition, a disposition or exchange of capital stock
or assets, a merger or consolidation, a tender or exchange offer, a leveraged
buyout, or the formation of a joint venture or partnership or any similar
transaction; provided that if such transaction or transactions include a payment
to the Company of a percentage of sales or profits of the business or assets
(i.e., royalties or profit share) transferred at any time more than two (2)
years after the date that the Transaction is consummated, such transaction will
be defined as a Strategic Partnership rather than as a Sale of Company.

 

Mavericks Capital LLC7

Confidential: eWellness Healthcare Corporation 

 

f. “Strategic Partnership” means any transaction or related series or
combination of transactions whereby, directly or indirectly, the Company or an
Affiliate sells, contributes, or exchanges such Party’s assets (including drugs,
drug candidates, medical devices, diagnostics, or the like), services, or
technology (including, but not limited to, the transfer, sharing, licensing, or
other transaction involving its or another party’s technology or intellectual
property or other assets), or enters into a joint venture, partnership, in- or
out-licensing agreement, or similar transaction that does not satisfy the
definition of a Sale of Company or Financing.

 

g. “Transaction” means, individually or collectively, a Sale of Company,
Strategic Partnership, or Financing, as the case may be.

 

h. “Transaction Fee” means, individually or collectively, a Sale of Company
Transaction Fee, Strategic Partnership Transaction Fee, or Financing Transaction
Fee, as the case may be.

 

i. “Transaction Fee Schedule” means, individually or collectively, a Sale of
Company Transaction Fee Schedule, Strategic Partnership Transaction Fee
Schedule, or Financing Transaction Fee Schedule, as set forth in this Agreement,
as the case may be.

 

j. “Transaction Option” means an option or right of the relevant Transaction
Party, contained in any definitive written agreement for a Sale of Company,
Strategic Partnership, or Financing which is entered into by the Company during
the Term or during the Tail Period, which provides for such Transaction Party to
complete a transaction after the Term and/or after the Tail Period that would be
deemed a Sale of Company, Strategic Partnership, or Financing hereunder.

 

k. “Transaction Party” or “Transaction Parties” means any party consummating a
Transaction with the Company, including without limitation, purchasers or
acquirers of, strategic partners with, licensees or licensors of, and/or
investors in the Company.

 

8. Information.

 

a. The Company will furnish, or cause to be furnished, to Mavericks such
information as Mavericks believes appropriate to its engagement hereunder (all
such information referred to collectively herein as “Information”) and the
Company represents that to the best of its knowledge, all such Information will
be true, accurate and complete in all material respects as of the date provided.
The Company will use commercially reasonable efforts to notify Mavericks
promptly of any change that may be material in such Information. Mavericks will
preserve such information according to relevant FINRA and SEC regulations.

 

Mavericks Capital LLC8

Confidential: eWellness Healthcare Corporation 

 

b. Mavericks will be entitled to rely on and use the Information and other
information that is either publicly available or supplied by the Company without
independent verification, and will not be responsible in any respect for the
accuracy, completeness or reasonableness of all such Information as it is
provided to Mavericks or to conduct any independent verification or any
appraisal or physical inspection of properties or assets.

 

c. Mavericks will assume that all financial forecasts in such Information have
been reasonably prepared and reflect the best then-currently available estimates
and judgments of the Company as to the expected future financial performance of
the Company.

 

d. Mavericks acknowledges and agrees that it may, pursuant to this Agreement, be
given access to, or provided with information that the Company considers to be
information that is not made available to the public (“Confidential
Information”). Mavericks will take necessary precautions to safeguard
Confidential Information from disclosure to third parties, and will not use the
Confidential Information for any purpose except in carrying out its duties
hereunder, and will, if so requested in good faith by the Company, execute and
deliver a customary Nondisclosure Agreement, separate from this Agreement, with
respect to such Confidential Information. Mavericks may, on a case by case
basis, disclose Confidential Information to third parties, including potential
Transaction Parties, as necessary to carry out its duties hereunder, provided
the Company has approved such disclosure to the relevant third party in writing
to Mavericks in advance of the disclosure. Mavericks will cooperate in good
faith with Company to assist the Company to enter into such confidentiality
agreements with such third parties prior to such disclosures as the Company may
require.

 

9. Disclosure. The Company acknowledges that all materials and advice given by
Mavericks in connection with Mavericks’ engagement hereunder is solely for the
benefit and use of the executive management (Chief Executive Officer, President
and Vice Presidents) and the Board in considering the Transactions. Except as
required by law, the Company agrees that no such materials and advice will be
used for any other purpose or be disclosed, reproduced, disseminated, quoted or
referred to at any time, in any manner or for any other purpose, nor will any
public reference to Mavericks be made by or on behalf of the Company, in each
case without Mavericks’ prior written consent, which consent will not be
unreasonably or untimely withheld. The Company agrees to not use any valuation
work provided as part of this engagement for the purposes of selling securities
or valuing the company to an external party. The Company also agrees that such
valuation is not, and should not be considered to be, a fair value opinion by
Mavericks.

 

10. No Third Party Beneficiaries. The Company acknowledges and agrees that
Mavericks has been retained to act as a financial advisor to the Company, and
not as an advisor to or agent of any other person under this Agreement, and that
the Company’s engagement of Mavericks is not intended to, and does not, confer
rights upon any person not a party to this Agreement (including stockholders,
employees or creditors of the Company) against Mavericks or its affiliates, or
their respective Directors, officers, employees or agents. This Agreement is not
intended to, and does not, confer rights upon any Affiliate of Mavericks nor any
of Mavericks’ members or other equityholders, employees or creditors.

 

11. Independent Contractor; Taxes. Mavericks is engaged hereunder by the Company
as, and will act hereunder as, an independent contractor, and any duties arising
out of Mavericks’ engagement hereunder will be owed solely to the Company.
Neither Party has the power or the authority to bind the other Party to any
third party nor to commit any obligation of the other Party to any third party.
Mavericks will be responsible for payment of all taxes owed by it on all amounts
paid to it by the Company hereunder.

 

Mavericks Capital LLC9

Confidential: eWellness Healthcare Corporation 

 

12. Indemnification. The Company and Mavericks agree to the provisions with
respect to the Company’s indemnity of Mavericks set forth in, and other matters
set forth in, Schedule B attached hereto and incorporated herein by reference.

 

13. Publicity. Upon consummation of a Transaction, Mavericks may, at Mavericks’
expense, place a customary announcement in such newspapers, periodicals or other
media as Mavericks may choose, stating that Mavericks has acted as a financial
advisor to the Company in connection with such Transaction, provided that the
Company has approved the content of such announcement in final form prior to its
placement, which approval will not be unreasonably or untimely withheld. Any
announcement by the Company as to the consummation of a Transaction in which
Mavericks is mentioned will require the written approval of Mavericks as to such
mention in the final form thereof prior to the publication of such announcement
by the Company, which approval will not be unreasonably or untimely withheld.

 

14. Amendments and Successors. This Agreement may not be waived, amended,
modified, or assigned in any way, in whole or in part, including by operation of
law, without the prior written consent of the Company and Mavericks. The
provisions of this Agreement will inure to the benefit of and be binding upon
the successors and assigns of the Company and Mavericks.

 

15. Entire Agreement. This Agreement, including Schedules A and B hereto,
constitutes the entire agreement between Mavericks and the Company with respect
to the subject matter of this Agreement, and supersedes any prior agreements and
understandings between the Parties with respect to such subject matter.

 

16. Notices; Counting of Time. All notices and other communications under this
Agreement will be in writing and will be given by personal or courier delivery,
or by electronic mail (“email”), and will be deemed to have been duly given upon
receipt if personally delivered, including delivery by courier, or on the date
of transmission if transmitted by email without rejection, to the addresses of
the Parties as set forth herein. Notices hereunder may not be delivered by
facsimile or mail. Either Party may change such Party’s address for notices by
notice duly given pursuant to this Section 16:

 

a. If to Mavericks Capital or Mavericks Securities:

 

Mavericks Capital LLC

(or, as applicable)

Mavericks Capital Securities LLC

Attn: Jeffrey S. Karan, Managing Partner

600 Hansen Way, Suite 200

Palo Alto, California, 94304

USA

Email: jeff.karan@maverickscap.com

 

Mavericks Capital LLC10

Confidential: eWellness Healthcare Corporation 

 

b. If to the Company:

 

eWellness Healthcare Corporation

Attn: Darwin Fogt, President

11825 Major Street

Culver City, California 90230

USA

Email: darwin@evolution-pt.com

 

For purposes of counting of time under this Agreement, the day upon which the
event occurs which initiates such relevant time period will not be counted, and
the day immediately next thereafter will be counted as the first day of the
relevant period.

 

17. Headings. Section and paragraph headings in this Agreement are intended for
convenience of reference only, and will not in any way limit, define, amplify or
otherwise affect the interpretation of any term of this Agreement.

 

18. Severability. The Parties believe that the provisions of this Agreement are
no broader in scope and duration than is necessary to protect the legitimate
interests of the Parties being protected in this Agreement, and therefore it is
the intent of the Parties that such provisions be enforced to the fullest extent
permissible under applicable law. If a court of competent jurisdiction declares
any provision of this Agreement illegal, invalid or otherwise unenforceable,
such provision will be deemed severed to the extent or scope of the illegality,
invalidity or unenforceability. If it remains possible after such severance for
the remaining provisions of this Agreement to achieve the essential intent of
the Parties, such remaining provisions will be deemed to remain in full force
and effect.

 

19. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together will constitute one agreement binding on each of the
Parties.

 

20. Electronic Storage. This Agreement and its attendant signatures may be
scanned into image or PDF document form, and the electronic copy will be deemed
to carry the same legal, binding weight as the original document.

 

21. Governing Law and Jurisdiction. This Agreement and all matters relating to
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of California, without reference to the conflict of laws principles
of the State of California. The parties hereby (a) irrevocably submit to the
exclusive jurisdiction of the state courts of California, and the federal courts
of the United States of America, located in Santa Clara, California in respect
of the interpretation or enforcement of this Agreement and (b) waive any
objection to such jurisdiction or such venue. Each of the parties hereby agrees
that mailing of process or other papers in connection with any such action or
proceeding in the manner provided in the notice provisions above, or in such
other manner as may be permitted by law, shall be valid and sufficient service
of such process or other papers.

 

Mavericks Capital LLC11

Confidential: eWellness Healthcare Corporation 

 

22. Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF LEGAL
COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT. THIS AGREEMENT WILL NOT BE CONSTRUED AGAINST EITHER PARTY BY REASON
OF THE DRAFTING OR PREPARATION HEREOF.

 

We are enthusiastic about the opportunity of working with you on this important
assignment. If this letter correctly sets forth the understanding between us,
please so indicate by signing on the designated space below and returning a
signed copy to me by hand, or by email to me at jeff.karan@maverickscap.com.

 

  Sincerely,           Jeffrey S. Karan   Managing Partner   Mavericks Capital
LLC and   Mavericks Capital Securities LLC           Donna Fedor   Managing
Director   Mavericks Capital LLC

 

AGREED:       eWellness Healthcare Corporation           Darwin Fogt   CEO and
President  

 

Date signed: May 20, 2015


 

Mavericks Capital LLC12

Confidential: eWellness Healthcare Corporation 

 

SCHEDULE A

 

CERTAIN SERVICES AND DELIVERABLES BY MAVERICKS

 

Mavericks Capital, and Mavericks Securities when required by federal or state
securities laws, may perform the following financial advisory and investment
banking services for the Company under this Agreement, using commercially
reasonable efforts:

 

1. assist the Company in analyzing the Company’s business, operations,
properties, financial condition and prospects;     2. assist the Company in
preparing material describing the Company, its products and its technology for
distribution and presentation to potential Transaction Parties previously
approved by the Company;     3. work with the Company to develop and maintain a
list of potential Transaction Parties, review and discuss such list with the
Company on an ongoing basis, and, as directed by the Company, contact and
provide information regarding the Company and assistance to such potential
Transaction Parties in order that they better understand the opportunity;     4.
advise the Company as to strategy and tactics for negotiations related to one or
more Transactions and, if requested by the Company, participate in such
negotiations;     5. assist and advise the Company with respect to the financial
form and structure of the Transaction; and     6. render such other financial
advisory and investment banking services as may be necessary to effectuate the
Transaction(s) or as may from time to time be agreed by Mavericks and the
Company in writing.

 

Mavericks Capital LLC13

Confidential: eWellness Healthcare Corporation 

 

SCHEDULE B

 

INDEMNIFICATION

 

Indemnification. The Company will indemnify and hold Mavericks and Mavericks’
agents, employees, members, officers, Directors, managers, principals, partners,
advisors and affiliated entities and the agents, employees, members, officers,
Directors, managers, principals, partners, and advisors of each affiliated
entity (collectively, the “Indemnified Parties”) harmless against and from all
losses, claims, damages or liabilities, and all actions, claims, proceedings and
investigations in respect thereof, arising out of or in connection with this
Agreement, and will reimburse the Indemnified Parties for their time and all
reasonable legal and other out-of-pocket expenses as incurred by the Indemnified
Parties in connection with investigating, preparing or defending any such
action, claim, proceeding or investigation; provided, however, that the Company
will not be so liable to the extent that any such loss, claim, damage or
liability is finally determined by a judge or an arbitrator to have resulted
primarily and directly from any of the Indemnified Parties’ fraud, gross
negligence or willful misconduct. Also, the Company will not settle any claim,
action, suit or proceeding related to the engagement of Mavericks under this
Agreement or otherwise as to this Agreement unless the settlement also includes
an unconditional release of the Indemnified Parties from all liabilities arising
out of such claim, action, suit or proceeding.

 

If for any reason the foregoing indemnification or reimbursement is unavailable
to the Indemnified Parties or is insufficient to hold the Indemnified Parties
harmless, then the Company will contribute to the amount paid or payable by the
Indemnified Parties as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and Mavericks on the other hand, the relative fault of
the Company and of Mavericks and any relevant equitable considerations; provided
that, in no event will the aggregate contribution of Mavericks hereunder exceed
the amount of fees actually received by Mavericks pursuant to this Agreement
(collectively, the “Contribution Obligations”). Such reimbursement and indemnity
obligations together with the Contribution Obligations of the Company under this
Agreement will be in addition to any liability which the Company may otherwise
have, will survive the execution and any termination of this Agreement and will
be binding upon any successors, assigns, and representatives of the Company.

 

Limitation of Mavericks’ Liability. The Company will limit any and all liability
or claim for damages, cost of defense or expense it seeks against any of the
Indemnified Parties to a sum not to exceed the cash compensation actually
realized by Mavericks under this Agreement, arising from any error, omission or
negligence by Mavericks in the course of performing services under the
Agreement. Such damages include, but are not limited to, lost profits, lost
revenues, or consequential, incidental or special damages. This provision will
survive the execution and any termination of this Agreement and will be binding
upon any successors, assigns, and representatives of the Company.

 

Mavericks Capital LLC14

Confidential: eWellness Healthcare Corporation 

 

AMENDMENT NUMBER 1

 

This Amendment Number 1 confirms the understanding and agreement between
Mavericks Capital and the Company originally dated May 20, 2015 (the “Original
Agreement”) and adds two additions. All of the terms and provisions of the
Original Agreement remain in full force and effect. The two changes / additions
now incorporated in the Original Agreement are the following:

 

Change 1

 

While the primary objectives of the business relationship described in the
Original Agreement hasn’t changed, Mavericks may also assist eWellness in the
acquisition of new customers (“Customer Acquisition”).

 

As such, the following new section is added to the Original Agreement in Section
3 (b), after subsection iii) Sale of Company:

 

iv) Customer Acquisition:

 

If Mavericks introduces the Company to a potential customer, and that customer
enters into a business relationship with the Company, Mavericks will be entitled
to a customer acquisition fee (the “Customer Acquisition Transaction Fee”)
according to the following Customer Acquisition Transaction Fee Schedule:

 

  Net Customer Revenue   Success Fee           Customer revenue received by the
Company, net of any pass through costs   10% of that revenue, payable to
Mavericks upon receipt by the Company

 

The Company and Mavericks must agree in writing in advance as to which potential
customers of the Company are covered by this section. Email correspondence
(request and confirmation) is satisfactory for the purposes of this section.

 

Change 2

 

In Section 7 (Certain Definitions), the following definition is included in
alphabetical order:

 

“Customer Acquisition” means a transaction or series of transactions whereby the
Company sells its products and/ or services to a third party (the “Customer”)
introduced by Mavericks, resulting in revenues to the Company. Mavericks and the
Company will agree in advance, in writing, as to which Customers of the Company
are subject to this definition.

 

If this Amendment correctly sets forth the understanding between us, please so
indicate by signing on the designated space below and returning a signed copy to
me.

 

Mavericks Capital LLC15

Confidential: eWellness Healthcare Corporation 

 

Agreed this 28th day of September, 2015

 

Mavericks Capital LLC   Mavericks Capital Securities LLC           By:     By:  
Name: John Selig   Name: Jeffrey S. Karan Title: Managing Partner   Title:
Managing Partner           By:         Name: Donna Fedor       Title: Managing
Director                 eWellness Corporation                 By:         Name:
Darwin Fogt       Title: Chief Executive Officer and President      

 

Mavericks Capital LLC16

 

 